Title: From George Washington to Edmund Randolph, 1 April 1794
From: Washington, George
To: Randolph, Edmund


          
            Sir,
            [Philadelphia] Tuesday April 1st 1794
          
          I think the United States will be benifited by granting the request of Louis Osmont—but, as applications have been, and probably will be frequent—I
            conceive it will be advisable to ascertain as nearly as may be the precise objects of the Embargo—and havg so done to
            establish rules or principles that will meet cases as they shall occur which will save
            trouble at the same time that it will be a mean of facilitating business. Yrs
          
            G. W——n
          
        